Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment in the reply filed on 2/19/2021 is acknowledged, with the cancellation of Claims 2-3.  Claims 1 and 4 are pending. Claims 1 and 4 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.



Foreign Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/29/2019.  It is noted, however, that applicant has not filed a certified copy of the CHINA 201910455089 application as required by 35 U.S.C. 119(b).

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 1, and 4 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

 
             Claim(s) 1, and 4 is/are directed to a functional drink for improving fertility obtained through grainding and extracting following raw material: Deerhom Glue of 5-8 kg, Rehmcmma glutinosa 0.4-0.7kg, Radix Rehmanniae Preparata of 0.4-0.7kg, Angelica sinensis 0.4-0.7kg, Cislanche deseriicola 0.4-0.7kg, Cmcuia chinensis of 0.4-0.7kg, Ganoderma Lucidum of 1.8-4kg, Atractylodes Marcocephala 0.7kg, Ligustru Lucidi fructus 0.5-0.8kg, Tortoise Carapace and Plastron of 0.5-0.8kg, Astragali Radix of 0.6kg, Fructo-oligosaccharide of 7-9kg and drinking water of 82.2L. 
            The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.
            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: //www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not 
            The compositions of 1, and 4 are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused the components of  the claimed Deerhom Glue, Rehmcmma glutinosa, Radix Rehmanniae Preparata, Angelica sinensis, Cislanche deseriicola, Cmcuia chinensis, Ganoderma, Atractylodes Marcocephala, Ligustru Lucidi fructus, Tortoise Carapace and Plastron, and Astragali Radix that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in those materials.
             Claims 1, and 4 require certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature individually.
              Regarding claim 1, formulation for oral consumption or administration does not result in a markedly different characteristic because the claimed components already have the characteristic of being in a form suitable for oral consumption.

            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves (thus, No to PRONG TWO Step 2A, does the claim recite additional elements that integrate the judicial exception into a practical application?, thus No to Step 2B, if the claim as a whole does not amount to significantly more, the claim is ineligible).Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

            Applicant argues that “Applicant respectfully submits that the joint effects of the claimed compositions amount to significantly more than the natural occurring of each of the signal material. Applicant teaches the joint effects of the improving the fertility of the claimed compositions while none of the signal component achieve such effect” (page 15, middle of the page).
            This is not found persuasive. In the specification (3 pages long), Applicant has not provided any evidence how the composition has shown any activity in terms of improving fertility (in vitro, in vivo, or clinical study). A west search indicated that every single component of the composition has been used for enhancing fertility before, and Applicant needs to show the 


Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is newly rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This is a new rejection necessitated by the Applicant’s amendment filed on 2/19/2021.
Claim 4 recites “The functional drink of claim 3…”; However, claim 3 has been cancelled. Maybe Applicant meant to recite “claim 1” instead of “claim 3”?
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 


112, 4th Rejection
	
	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:


Claim 4 is/are newly rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
This is a new rejection necessitated by the Applicant’s amendment filed on 2/19/2021.
Claim 4 recites “The functional drink of claim 3, wherein a content of the Deerhom Glue, the Cistanche deserticola Ma and the Tortoise Carapace and Plastron are greater than the content of the Ganoderma, the Cuscuta Europaea and the Ligustri Lucidi Fructus; and the content of the Ganoderma. the Cuscuta Europaea and the Ligustri Lucidi Fructus are greater than the content of the Rehmannia glutinosa (Gaetn.} Libosch. ex Fisch. ei Mev., the Radix Rehmanniae Preparata. Atractylodes Macrocephala, Astragali Radix and Angelica sinensis (Gliy.)Diels” (lines 1-9). However, according to the dosage recited in claim 1, it goes without saying that “a content of the Deerhom Glue, the Cistanche deserticola Ma and the Tortoise Carapace and Plastron are greater than the content of the Ganoderma, the Cuscuta Europaea and the Ligustri Lucidi Fructus; and the content of the Ganoderma. the Cuscuta Europaea and the Ligustri Lucidi Fructus are greater than the content of the Rehmannia glutinosa (Gaetn.} Libosch. ex Fisch. ei Mev., the Radix Rehmanniae Preparata. Atractylodes Macrocephala, Astragali Radix and Angelica sinensis (Gliy.)Diels”, therefore, claim 4 does not further limit claim 1.


Conclusion
             No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655